—Appeal by *411the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered June 28, 1995, convicting him of grand larceny in the second degree and offering a false instrument for filing in the first degree (20 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.